Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 are canceled, and Claims 11-20 are pending.

Drawings
The drawings are objected to because in figure 1, reference 9 does not appear to point to a gap, but to the lid.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “10” has been used to designate both visible display and filling level indicator.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the lunch container is engageable with a charge base and wherein the charge base is provided with at least one of a temperature indicator and a weight recognition" in lines 1-3.  The claims 1 and 19 are directed to the lunch container, but this claim is further limiting the structures of a charging base. It is unclear if the invention being claimed is the subcombination of the lunch container only or the combination of the lunch container and a charging base. For examination purposes, the lunch container will only need to be capable of being engageable with a charging base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 11-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 20120085724) in view of an upper covering surface Baker (US 20120085724) in view of Teglbjarg (US 20080041859 ) .
Regarding Claim 11, Barker teaches a lunch container (Fig. 2A insulated self-warming baby bottle 200) for storing, transporting and heating foods and drinks, the lunch container (Fig. 2A insulated self-warming baby bottle 200) comprising a substantially cylindrical outer casing (Fig. 2A and 2C outer container 204 [0009] cylindrically-shaped) with a closed base (Fig. 2D baseplate 222), wherein a heatable inner cylinder (Fig. 2A Inner container 206 [0053] “The baseplate 222, in the shown embodiment, comprises an alloy or metal plate affixed within, resorbed into, or affixed inside of, or outside of, the inner container 206. In some embodiments of the present invention, the baseplate 222 comprises electrical means for heating the contents of the bottle 220 and/or the supersaturated solution 106”) with a base (Fig. 2B annotated) is arranged in the outer casing (Fig. 2A outer container 204). 


    PNG
    media_image1.png
    950
    1081
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    971
    490
    media_image2.png
    Greyscale

Baker does not teach an upper covering surface of which is closeable by a lid.
Teglbjara teaches an upper covering surface (Fig. 1 annotated) of which is closeable by a lid (Fig. 1 fastening ring 8 with teat 7 and top module 5).

    PNG
    media_image3.png
    1038
    413
    media_image3.png
    Greyscale



Regarding Claim 13, the combination teaches wherein the lid (Fig. 1 fastening ring 8 ‘859) is provided onto the outer casing (Fig. 1 top module 5 ‘859) wherein the lid (Fig. 1 fastening ring 8 ‘859) is provided with an inner thread for screwing ([0033] Both are held in place by screwing the conical fastening ring (8) to the top module (5). Fastening ring 8 has a screw thread on its inside and small, projecting lugs on its outside. These allow the cap (9) to be fitted.) onto an outer thread of the outer casing (Fig. 1 top module 5 ‘859). 

Regarding Claim 15, the combination teaches wherein the lid (Fig. 1 fastening ring 8 ‘859) is provided with an opening for receiving a teat (Fig. 1 teat 7; fastening ring 8 with teat 7 and top module 5 ‘859).

Regarding Claim 16, Barker teaches wherein the base (Fig. 2B baseplate 222) is heatable by inductive heating (Fig. 2B [0053]).

Regarding Claim 17, Barker teaches wherein the inner cylinder (Fig. 2A Inner container 206) can be heated directly or by a heating element surrounding the inner cylinder (Fig. 2B [0053]).

Regarding Claim 19, Barker teaches wherein the lunch container (Fig. 2A insulated self-warming baby bottle 200) is engageable with a charge base (Fig. 2A insulated self-warming baby bottle 200 is capable of engaging with some charge base).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (US '724)-Teglbjarg (US ‘859) as applied to claim 1 above, and further in view of Villotte (FR 2551728).
Regarding Claim 12, Barker does not teach wherein the inner cylinder is provided with a gap for a filling level indicator.  
Villotte teaches a container with a lid. Villotte further teaches wherein the inner cylinder (Fig. 1 container 2) is provided with a gap (Fig. 1 window 3 for viewing the level 6 of the liquid [translation p.2 l.75) for a filling level indicator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annotated lid of Barker to incorporate the teachings of a window for level indicator on inner container 206 of Baker as seen on container 2 with window 3 for viewing the level of liquid of the container (Villotte) to aid in tracking liquid consumption and measuring.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (US '724) Teglbjarg (US ‘859)  as applied to claim 1 above, and further in view of Tebbe (US 20170210516).
Regarding Claim 14, Barker does not teach wherein the lid is provided with at least one moulded-on handle.
Tebbe teaches a spill proof container with a cover. Tebbe further teaches wherein the lid (Fig. 5 collar 21) is provided with at least one moulded-on handle (Fig. 4, 5 First handle 26A and second handle 26B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the annotated lid of Barker to incorporate the teachings of a handle as seen on collar 21 with first handle 26A and second handle 26B of Tebbe to aid in “grippability” (Tebbe [0032]) and handling of the container.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US '724) as applied to claim 1 above, and further in view of Alexander (US 20150245723).
Regarding Claim 18, Barker does not teach wherein the lunch container is controllable by an App of a mobile phone.
Alexander teaches an actively heated baby bottle container. Alexander further teaches wherein the lunch container is controllable by an App of a mobile phone (Fig. 37 [0277-0279]; baby bottle 1500). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulated self-warming baby bottle 200 Barker to incorporate the teachings of a mobile application of a mobile electronic device controlling wirelessly a liquid container as seen by the baby bottle 1500 being controlled by the wireless controller of 1175A via Wi-Fi (Alexander) to have user friendly functions such as to track information about one’s habits in the consumption of the contents of the container, keep the beverage at a consumers ideal temperature, and alert for the next time of consumption of the contents of the container.


Regarding Claim 20, Barker does not teach wherein the lunch container is, offline or online, controllable and operable by an implemented electronic control system.
Alexander teaches wherein the lunch container (Fig. 37 baby bottle 1500) is, offline ([0342] The user interface on the plate 1100, bowl, serving dish, mug 400, travel mug 600, cup, water bottle or liquid container can have one or more buttons (e.g., soft touch buttons) that the user can toggle to change the operation of the heating or cooling system 55, 455, 655. For example, the user can toggle the one or more buttons to change the power level or temperature setting for the heating or cooling element 60, 460, 660, or to change between different operating functions of the plate 1100, bowl, serving dish, mug 400, travel mug 600, cup, water bottle or liquid container) or online (Fig. 37 [0277-0279]; baby bottle 1500), controllable and operable by an implemented electronic control system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulated self-warming baby bottle 200 Barker to incorporate the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palena (US 20080251063) teaches a rechargeable, self-heating food container including an inner chamber;
DeMasi (US 20130247591) teaches a thermal container having a container body and a thermal control assembly for a baby formula bottle;
Kessels (US 20180243173) teaches a smart feeding system that provides bottle parameters to the user;
Moore (US 20170094721) teaches a feeding bottle warmer;
Wu (US 20140001142) and Makrinos (US 9636281) teach handles on the bottle;
CA 2874482 teaches a removable warmer for a receptacle with button activation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        

/ALLAN D STEVENS/Primary Examiner, Art Unit 3736